DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on December 21, 2021. Claims 1, 3-9, 14, 16-20, 22, 24, 25, 27, and 29 have been amended; claims 2, 15, 23, and 28 have been cancelled; claims 31-34 are new. Claims 1, 3-14, 16-22, 24-27, and 29-34 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Art Rejections: Applicants’ amendments with arguments filed December 21, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
4.	Claims 1, 3-14, 16-22, 24-27, and 29-34 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim amendments with arguments/remarks submitted on December 21, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein the slot configuration identifying the one or more third symbols comprises a dynamic slot configuration that causes the one or more second symbols to 
Similar limitations are included in claim 22.
 “wherein the slot configuration identifying the one or more third symbols comprises a dynamic slot configuration that causes the one or more second symbols to be dynamically configured by the base station as the one or more third symbols;” and “performing sidelink communications using the one or more third symbols,” as specified in claim 14.
Similar limitations are included in claim 27.
 “wherein the slot configuration identifying the one or more third symbols comprises a dynamic slot configuration that causes the one or more second symbols to be dynamically configured by the base station as the one or more third symbols;” and “performing sidelink communications using one or more of the one or more first symbols or the one or more third symbols,” as specified in claim 31.
Similar limitations are included in claim 33.
Dependent claims 3-13, 16-21, 24-26, 29, 30, 32, and 34 are also allowable for incorporating the features recited in the independent claim.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473